           Case 7:20-cv-11135-KMK Document 9 Filed 02/26/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANKLIN LOVING,

                                Plaintiff,

                        -against-                                   20-CV-11135 (KMK)

SUPERINTENDENT, DOWNSTATE                                          ORDER OF SERVICE
CORRECTIONAL FACILITY; JOHN OR JANE
DOE, M.D.,

                                Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently incarcerated in the Bare Hill Correctional Facility, brings this pro se

action seeking damages and alleging that the defendants violated his federal constitutional rights.

He sues an unidentified “John or Jane Doe” physician employed in the Downstate Correctional

Facility, as well as the Superintendent of that facility (“Superintendent”). By order dated

February 23, 2021, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (“IFP”).1

                                             DISCUSSION

A.     Service on the Superintendent

       As Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the Court

and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules



       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 7:20-cv-11135-KMK Document 9 Filed 02/26/21 Page 2 of 5




of Civil Procedure generally requires that a summons and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served a

summons and the amended complaint on the Superintendent until the Court reviewed the

amended complaint and ordered that a summons be issued for the Superintendent. The Court

therefore extends the time to serve the Superintendent until 90 days after the date that a summons

is issued for the Superintendent. If the amended complaint is not served on the Superintendent

within that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong,

682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an

extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(summary order) (“As long as the [plaintiff proceeding IFP] provides the information necessary

to identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good

cause’ for an extension of time within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service of the amended complaint on the Superintendent

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for the Superintendent. The Clerk

of Court is further instructed to issue a summons for the Superintendent and deliver to the

Marshals Service all of the paperwork necessary for the Marshals Service to effect service of the

amended complaint on the Superintendent. Plaintiff must notify the Court in writing if his

address changes, and the Court may dismiss this action if Plaintiff fails to do so.

B.     Unidentified “John or Jane Doe” Defendant

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying an unidentified defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the amended

complaint, Plaintiff supplies sufficient information to permit the New York State Department of

Corrections and Community Supervision (“DOCCS”) to identify the unidentified “John or Jane

                                                  2
          Case 7:20-cv-11135-KMK Document 9 Filed 02/26/21 Page 3 of 5




Doe” Defendant. The “John or Jane Doe” Defendant is the physician who conducted a medical

screening and physical examination of Plaintiff upon his entry into the Downstate Correctional

Facility on a date in January 2019. The Court therefore orders the Attorney General of the State

of New York, who is the attorney for and agent of DOCCS, to ascertain the identity of the “John

or Jane Doe” Defendant whom Plaintiff seeks to sue here, and the address where that Defendant

may be served. The Attorney General must provide this information to Plaintiff and the Court

within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file a second amended

complaint naming the newly identified defendant. The second amended complaint will replace,

not supplement, the original and amended complaints. A second amended complaint form that

Plaintiff should complete is attached to this order. Once Plaintiff has filed a second amended

complaint, the Court will screen it and, if necessary, issue an order directing service on the newly

identified defendant.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

       The Court also directs the Clerk of Court to: (1) issue a summons for the Superintendent

of the Downstate Correctional Facility, (2) complete a USM-285 form with the service address

for the Superintendent, and (3) deliver all documents necessary to effect service of the summons

and the amended complaint (ECF No. 6) on the Superintendent to the U.S. Marshals Service.

       The Court further directs the Clerk of Court to mail a copy of this order and the amended

complaint (ECF No. 6) to the Attorney General of the State of New York, at 28 Liberty Street,

New York, New York 10005.

       A second amended civil rights complaint form is attached to this order.

                                                 3
           Case 7:20-cv-11135-KMK Document 9 Filed 02/26/21 Page 4 of 5




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 26, 2021
           White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge




                                                 4
  Case 7:20-cv-11135-KMK Document 9 Filed 02/26/21 Page 5 of 5




                  DEFENDANT AND SERVICE ADDRESS

Superintendent
Downstate Correctional Facility
121 Red Schoolhouse Road
Fishkill, New York 12524-0445
